R.V.B. HOLDINGS LTD. Tel Aviv, July 26, 2012 VIA EDGAR Patrick Gilmore Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: R.V.B. Holdings Ltd. Form 20-F for the Fiscal Year Ended December 31, 2011 Filed April 30, 2012 File No. 000-29884 Dear Mr. Gilmore: In connection with the Company’s responses to the comment letter relating to the above referenced filing (the “Filing”), the Company hereby acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the Filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the Filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very Truly Yours, /s/ Ofer Naveh Ofer Naveh, Chief Financial Officer.
